Citation Nr: 1142534	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  05-10 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2007, the Veteran testified before the undersigned acting Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

In a January 2008 decision, the Board, in part, denied the Veteran's claim of entitlement to service connection for diabetes mellitus.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In a March 2009 Order, the Court vacated the January 2008 Board decision, and remanded the case to the Board for further proceedings consistent with a Joint Motion for Remand (JMR).  In December 2009, the Board remanded this matter for further evidentiary development.  After that development was completed, the Board again denied the Veteran's claim in September 2010.  The Veteran again appealed that decision to the Court, which vacated the September 2010 Board decision and remanded the claim for further development pursuant to another JMR.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's December 2009 remand, the RO was instructed to contact the National Personnel Records Center (NPRC), as well as the service department, and request them to furnish all service records pertaining to the Veteran's service in South Korea from March 1968 to August 1968 and in Thailand from April 1969 to March 1970.  The RO was to use these records to determine whether the Veteran was exposed to Agent Orange during these periods.

The requested records were associated with the claims file.  In June 2010, the Veteran's representative requested copies of any additional evidence associated with the claims file as a result of the Board's instructions.  However, it appears that this evidence was not forwarded to him prior to the Board's September 2010 denial of the Veteran's claim.

Pursuant to a January 2011 JMR, the Court vacated the Board's denial and remanded the claim with instructions to provide the Veteran's representative with the requested evidence and afforded him a reasonable amount of time to respond.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran's representative with a complete copy of the Veteran's service personnel records, as well as any additional documentation associated with the claims file as a result of the Board's December 2009 remand.

2.  If the Veteran or his representative submits additional evidence or argument in support of the Veteran's claim, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


